DETAILED ACTION
Claims status
In response to the application filed on 07/30/2020, claims 1-12 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
Claim 1 recites "…the dynamic scheduling information indicates discrete Fourier transform spread- OFDM (DFTS-OFDM) symbol times…” [Emphasis Added]
Analysis:
The claimed elements are reviewed in light of the specification to determine whether the claimed elements are sufficiently supported by the description of the current application and the parent application 16324408, now abandoned. In view of the specification, the specification only provides-if a WTRU needs better channel estimation, for example, due to mobility, it may be possible to increase the number of symbols for RS transmission from two to three or more. See ¶. [0102] under the current publication. No further discussion of “DFTS-OFDM symbol times” has been found throughout the disclosure. More specifically, the specification fails to disclose the type of DFTS-OFDM symbol times. In view of the above analysis, the instant specification fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. Independent claim 7 is further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims 2-6 and 8-12 are also rejected as being dependency upon the rejected base claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Issue:
Claim 1 recites “the dynamic scheduling information indicates discrete Fourier transform spread - orthogonal frequency division multiplex (DFTS-OFDM) symbol times and a number of DFTS-OFDM symbols…” [Emphasis Added].
Analysis:
The recited two terms “DFTS-OFDM symbol times and a number of DFTS-OFDM symbols” are appeared to be redundant or the same because the word “times” is also considered as countable numbers, i.e., DFTS-OFDM symbol numbers. It’d be difficult to understand whether “the DFTS-OFDM symbol times” is different from “the number of OFTS-OFDM symbols” or not. Notably, one in the skilled in the art wouldn’t able to determine what the applicant is intending or trying to accomplish from reciting two same/similar terms in a clause. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. Appropriate correction is required. For the purpose of examinations, Examiner will interpret the claim(s) as best understood. Independent claim 7 is further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims 2-6 and 8-12 are also rejected as being dependency upon the rejected base claims.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil (US 2016/0254889 A1) in view of Nam et al. (US 2011/0274043 A1).
Regarding claim 1; Shattil discloses a method comprising:
	receiving, by a wireless transmit/receive unit (WTRU), dynamic scheduling information from a base station (See Fig. 5A: the receiver for receiving spread OFDM signals/symbols, matching filters by performing DFT 503. ¶. [0099]), the dynamic scheduling information (See Fig. 4B: receiving scheduling information for assigning/scheduling a set of OFDM subcarriers that assigns resource blocks. ¶. [0101]) indicates discrete Fourier Transform spread- orthogonal frequency division multiples (DFTS-OFDM) symbol times (See Figs. 4 and 5, and Shattil’s Claim 1: the spreading-code generator 432 can orthogonally spread a block of up to N original data symbols, i.e., N is a numerical variable and considered as number of times of DFT symbols with DFT-based complex spreading codes to produce a length-N vector of spread data symbols. ¶. [0108]) and a number of DFTS-OFDM symbols (See Figs. 4s: A spreader 402 spreads the original data symbols into spread data symbols. A mapper 403 maps the spread data symbols to OFDM subcarriers, such as to input bins of an oversampled inverse discrete Fourier transform (IDFT) 404, which is typically implemented as an oversampled fast transform (e.g., an FFT). ¶. [0097]) to use for reference signal symbols (See Figs. 4s: A reference signal data processor 437 provides reference signal data symbols to the spreader 433 for spreading. In some aspects, the user data processor 435 and the reference signal data processor 437 are configured to multiplex user data and reference signal data to produce the original data symbols, which are then spread by the spreader 433 to produce the spread data symbols. ¶. [0104], and see also ¶. [0140] for assigning the OFDM symbols as reference signals), for an uplink channel transmission (See Fig. 4s: the spreading-code generator 432 is responsive to OFDM scheduling that assigns a particular set of uplink subcarriers to the client device, such as based on favorable channel conditions between the client device and one or more base transceiver stations. ¶. [0106]); and 
transmitting, by the WTRU, the PUSCH transmission using DFTS-OFDM (Shattil’s claim 20: spread a block of original data symbols with a discrete Fourier transform (DFT)-based spreading matrix to produce a plurality of spread data symbols;  responsive to channel-dependent scheduling that assigns a set of uplink orthogonal frequency division multiplex (OFDM) subcarriers to the UE, map each non-zero spread data symbol to one of the set of uplink OFDM subcarriers; and modulate the plurality of spread data symbols onto the set of uplink OFDM subcarriers to generate a spread-OFDM signal for transmission into a wireless wide area network (WWAN)) having reference signals (See Figs. 4s: A reference signal data processor 437 provides reference signal data symbols to the spreader 433 for spreading. In some aspects, the user data processor 435 and the reference signal data processor 437 are configured to multiplex user data and reference signal data to produce the original data symbols, which are then spread by the spreader 433 to produce the spread data symbols. ¶. [0104], and see also ¶. [0140] for assigning the OFDM symbols as reference signals) at the indicated symbol times and the number of DFTS-OFDM symbols (See Figs. 4s: A spreader 402 spreads the original data symbols into spread data symbols. A mapper 403 maps the spread data symbols to OFDM subcarriers, such as to input bins of an oversampled inverse discrete Fourier transform (IDFT) 404, which is typically implemented as an oversampled fast transform (e.g., an FFT). ¶. [0097]).
Even though, Shattil discloses the method of scheduling information for a set of OFDM symbols, and assigning DFTS-OFDM symbols (See ¶. [0021]), Shattil doesn’t explicitly discuss using PUSCH for transmission.
However, Nam discloses the process of using PUSCH for transmission (See Fig. 6A: using PUSCH transmission for scheduling in subframe for DFT-s-OFDM. ¶. [0104] and ¶. [0006]-[0007]).
Therefore, it would have been obvious to one having ordinary skill in the art the effective filing date of the claimed invention was made to provide the method of using PUSCH as taught by Nam to have incorporated in the system of Shattil so that it would not only provide the subscriber station to simultaneously transmit physical uplink shared channel (PUSCH) and physical uplink control channel (PUCCH) but also improve the capacity and reliability of a wireless communication channel. Nam: ¶. [0007] and ¶. [0055].

Regarding claim 2; Shattil discloses the method wherein the base station is a gNodeB and the WTRU is a new radio (NR) user equipment (UE) (See Fig. 1: ¶. [0050]).
Regarding claim 5; Shattil discloses the method wherein the symbol times and number of symbols is based on channel conditions (See Fig. 12: when measured reference signals indicate a sufficient change in the channel state, for each block of original data symbols, or via some other criteria or mechanism. ¶. [0257]).

Regarding claim 7; Shattil discloses a wireless transmit/receive unit (WTRU) comprising:
	a receiver configured to receive dynamic scheduling information from a base station (See Fig. 5A: the receiver for receiving spread OFDM signals/symbols, matching filters by performing DFT 503. ¶. [0099]), the dynamic scheduling information (See Fig. 4B: receiving scheduling information for assigning/scheduling a set of OFDM subcarriers that assigns resource blocks. ¶. [0101]) indicates discrete Fourier Transform spread- orthogonal frequency division multiples (DFTS-OFDM) symbol times (See Figs. 4 and 5, and Shattil’s Claim 1: the spreading-code generator 432 can orthogonally spread a block of up to N original data symbols, i.e., N is a numerical variable and considered as number of times of DFT symbols with DFT-based complex spreading codes to produce a length-N vector of spread data symbols. ¶. [0108]) and a number of DFTS-OFDM symbols (See Figs. 4s: A spreader 402 spreads the original data symbols into spread data symbols. A mapper 403 maps the spread data symbols to OFDM subcarriers, such as to input bins of an oversampled inverse discrete Fourier transform (IDFT) 404, which is typically implemented as an oversampled fast transform (e.g., an FFT). ¶. [0097]) to use for reference signal symbols (See Figs. 4s: A reference signal data processor 437 provides reference signal data symbols to the spreader 433 for spreading. In some aspects, the user data processor 435 and the reference signal data processor 437 are configured to multiplex user data and reference signal data to produce the original data symbols, which are then spread by the spreader 433 to produce the spread data symbols. ¶. [0104], and see also ¶. [0140] for assigning the OFDM symbols as reference signals), for an uplink channel transmission (See Fig. 4s: the spreading-code generator 432 is responsive to OFDM scheduling that assigns a particular set of uplink subcarriers to the client device, such as based on favorable channel conditions between the client device and one or more base transceiver stations. ¶. [0106]); and 
a transmitter configured to transmit a signal on the PUSCH transmission using DFTS-OFDM (Shattil’s claim 20: spread a block of original data symbols with a discrete Fourier transform (DFT)-based spreading matrix to produce a plurality of spread data symbols;  responsive to channel-dependent scheduling that assigns a set of uplink orthogonal frequency division multiplex (OFDM) subcarriers to the UE, map each non-zero spread data symbol to one of the set of uplink OFDM subcarriers; and modulate the plurality of spread data symbols onto the set of uplink OFDM subcarriers to generate a spread-OFDM signal for transmission into a wireless wide area network (WWAN)) having reference signals (See Figs. 4s: A reference signal data processor 437 provides reference signal data symbols to the spreader 433 for spreading. In some aspects, the user data processor 435 and the reference signal data processor 437 are configured to multiplex user data and reference signal data to produce the original data symbols, which are then spread by the spreader 433 to produce the spread data symbols. ¶. [0104], and see also ¶. [0140] for assigning the OFDM symbols as reference signals) at the indicated symbol times and the number of DFTS-OFDM symbols (See Figs. 4s: A spreader 402 spreads the original data symbols into spread data symbols. A mapper 403 maps the spread data symbols to OFDM subcarriers, such as to input bins of an oversampled inverse discrete Fourier transform (IDFT) 404, which is typically implemented as an oversampled fast transform (e.g., an FFT). ¶. [0097]).
Even though, Shattil discloses the method of scheduling information for a set of OFDM symbols, and assigning DFTS-OFDM symbols (See ¶. [0021]), Shattil doesn’t explicitly discuss using PUSCH for transmission.
However, Nam discloses the process of using PUSCH for transmission (See Fig. 6A: using PUSCH transmission for scheduling in subframe for DFT-s-OFDM. ¶. [0104] and ¶. [0006]-[0007]).
Therefore, it would have been obvious to one having ordinary skill in the art the effective filing date of the claimed invention was made to provide the method of using PUSCH as taught by Nam to have incorporated in the system of Shattil so that it would not only provide the subscriber station to simultaneously transmit physical uplink shared channel (PUSCH) and physical uplink control channel (PUCCH) but also improve the capacity and reliability of a wireless communication channel. Nam: ¶. [0007] and ¶. [0055].

Regarding claim 8; Shattil discloses the WTRU wherein the base station is a gNodeB and the WTRU is a new radio (NR) user equipment (UE) (See Fig. 1: ¶. [0050]).
Regarding claim 11; Shattil discloses the WTRU wherein the symbol times and number of symbols is based on channel conditions (See Fig. 12: when measured reference signals indicate a sufficient change in the channel state, for each block of original data symbols, or via some other criteria or mechanism. ¶. [0257]).

Allowable Subject Matter
Claims 3-4, 6, 9-10 and 12 are objected to as being dependent upon the rejected base claims 1 and 7, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. (US 2012/0327884 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416